Citation Nr: 1435464	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-18 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988.  He also had various periods of active duty for training, to include from July 1981 to December 1981 and from June 19, 1982, to July 3, 1982, and.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

The Veteran contends that service connection is warranted for a right shoulder disability because it is due to an injury sustained in June 1982 when he was serving on active duty for training.

The Veteran's service treatment records reveal that he was treated for a left shoulder injury in June 1982 while in basic training.  The Veteran contends that he actually injured his right shoulder and that the treating physician erroneously noted an injury of the left shoulder.  He currently has a diagnosis of a large rotator cuff tear with retraction in his right shoulder.
 
Although the record reflects no post-service treatment for his right shoulder until 2008, the Veteran credibly testified in his April 2013 hearing that his shoulder had been giving him trouble ever since the initial injury.  Moreover, a February 2008 private treatment record reflects that he gave a history of injuring his right shoulder while in the Marines and having intermittent problems with the shoulder thereafter.  This history was provided for clinical purposes prior to the filing of his claim for VA compensation in November 2009.  

Because there is medical evidence of a current disability, evidence in the Veteran's service treatment records that he sustained a shoulder injury, and probative evidence that his shoulder problems continued after service, a VA examination is in order to determine the etiology of the Veteran's right shoulder disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of these circumstances, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for a right shoulder disability.

2.  Then, the Veteran should be afforded a VA examination by a physician qualified to determine the nature and etiology of his right shoulder disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion with respect to each right shoulder disability present during the pendency of the claim as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's in-service shoulder injury.  In forming an opinion, the examiner should take into consideration the Veteran's two reported post-service right shoulder injuries noted in the February 2008 private treatment record.
     For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian.  Therefore, the examiner should presume that the Veteran injured his right shoulder, not his left shoulder, in basic training and that any notation of a left shoulder injury in service is erroneous.

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

     3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

     4.  Then, the RO or the AMC should re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



                                   (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



